IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2536 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 189 DB 2018
                                :
           v.                   :           Attorney Registration No. 27561
                                :
CARL J. GRECO,                  :           (Lackawanna County)
                                :
                Respondent      :


                                        ORDER

PER CURIAM
      AND NOW, this 31st day of October, 2018, upon consideration of the Verified

Statement of Resignation, Carl J. Greco is disbarred on consent from the Bar of this

Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).